Citation Nr: 1610043	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-33 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Appellant had active military duty from July 1963 to December 1963.  He also had active duty training (ACDUTRA) from 21 July to 22 December 1963; 6 June to 21 June 1964; 3 July to 18 July 1965; 16 July 31 to 31 July 1966; 19 August to 3 September 1967; and 29 June to 14 July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Appellant testified at a Board hearing in February 2016 and a transcript is of record.  


FINDINGS OF FACT

1. Resolving reasonable doubt in favor of the Appellant, the Appellant was exposed to herbicides during his active military service while stationed at Fort Drum.
 
 2. Resolving reasonable doubt in favor of the Appellant, the Appellant's chronic ischemic heart disease results from his exposure to herbicides during active service.


CONCLUSION OF LAW

 The criteria to establish service connection for ischemic heart disease to include as due to exposure to herbicides, have been met. 38 U.S.C.A. §§ 101(24) , 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6 , 3.303, 3.307 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015). As the decision below reflects a full grant of the benefit sought, no further discussion of VA's duty to notify or assist the Appellant is required.

The record indicates that while serving on various periods of ACDUTRA, the Appellant was stationed at Camp Drum, New York (now Fort Drum) at various periods between 1964 to 1968. He seeks service connection for ischemic heart disease on the basis that herbicide agents were used at Camp Drum.

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6). The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. 
§ 3.307(a)(6)(ii). Ischemic heart disease is one of the disorders presumptively linked to exposure to herbicides. 38 C.F.R. § 3.309(e). 

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 U.S.C.A. 
§ 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i) . A Veteran who is not entitled to a presumption of exposure to herbicides may nonetheless show actual exposure to herbicides. Haas v. Peake, 525 F.3d 1168, 1193-94 (Fed. Cir. 2008).

The Board has had the opportunity to conduct legal research for other cases involving alleged herbicide exposure at Fort Drum. The Board has found particularly pertinent information in the case of Malinowski v. Gibson, No. 13-0016, WL 2768851 (June 19, 20142014), which involved the case of another Appellant who was stationed at Fort Drum in 1974. In pertinent part, this non-precedential Memorandum Decision noted that according to a July 1981 reported prepared by the Chemical Systems Laboratory at the Aberdeen Proving Ground, chemicals found in Agent Orange were discovered at Fort Drum in five-gallon metal cans stored in an "an unheated wooden frame building with a wooden floor." R. at 198. The facility did "not meet present day requirements for storage of pesticides." R. at 226. Another building was undergoing renovations so that it could be used to "properly store" herbicides and other pesticides. R. at 198.

The report also reveals that at Fort Drum in 1961 Dow Chemical Company  "tested an experimental defoliant;" in the 1950s a "large quantity of herbicide ... was sprayed from a helicopter over a site in the main impact area;" and from the 1950s through the early 1970s herbicides were used "on range impact areas ... to improve the line of vision from observation points to target impact areas." Id.

The Board notes that it may take judicial notice of evidence not subject to reasonable dispute - particularly if favorable to the Appellant. See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238   (1991). The evidence cited above raises significant reasonable doubt as to whether the appellant was exposed to herbicides such go to the Appellant. 

The Appellant has submitted a January 2012 statement authored by L.W. Dwernychuk, M.D., an environmental physician and scientist. In substance, Dr. Dwernychuk stated that it was likely that herbicides such as had been tested at Camp Drum would have likely remained in the atmosphere at the time the Appellant received training at that location. 

In sum, the Appellant has been diagnosed with a disorder that is presumptively linked to herbicide exposure, as also supported by direct opinion evidence from a competent medical professional and any factual doubt as to whether the Appellant was exposed to herbicides in such a degree that it would have caused the disorder will be resolved in favor of the Appellant. 

The claim will therefore be granted. 

The present decision is based on the record and the research conducted in this appeal, and carries no precedential weight as to any other pending cases. 38 C.F.R. § 20.1303 (2015). Further, the Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




